Citation Nr: 1744951	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-23 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher rating for chronic sinusitis and allergic rhinitis, in excess of an initial noncompensable evaluation from December 1, 2006 to May 13, 2009, in excess of 10 percent from May 14, 2009 to March 27, 2014, in excess of 30 percent from March 28, 2014 to November 30, 2016, and in excess of 50 percent from December 1, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran has active duty service from January 1977 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, which granted service connection for chronic sinusitis and allergic rhinitis, with an initial noncompensable rating, effective December 1, 2006.  Subsequent rating decisions provided for several "staged" ratings thereafter, indicated on the title page.  The claim continues for still higher available schedular ratings.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).

The Board has previously remanded this claim for additional development in February 2014 and August 2016.  

In another matter, the Veteran has provided June 2017 Notice of Disagreement (NOD) with the May 2016 RO rating decision that denied a claim of entitlement to service connection for chronic headaches, as secondary to obstructive sleep apnea.  Whereas there was already expiration of one-year for filing an NOD, the timeframe was sufficiently extended by filing of additional evidence.  See 38 C.F.R. § 3.156(b) (2017).  The Veteran moreover clearly indicated he wanted the claim reconsidered by Decision Review Officer (DRO) at the Regional Office, versus the traditional appellate process.  The claim awaits RO issuance of a Statement of the Case (SOC).     


FINDINGS OF FACT

1. There were minimal findings regarding the Veteran's respiratory/sinus disability from 2006 through 2008.  The February 2009 VA examination does not indicate an episodic occurring condition, nor demonstrate many of the key component symptoms of ratable chronic sinusitis.

2. From May 14, 2009 to March 27, 2014, based upon to substantial extent the February 2009 physician's summary, the Veteran had sinusitis symptoms approximating three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment.

3. From March 28, 2014 onwards, the Veteran did not have radical surgery with chronic osteomyelitis, or; near constant sinusitis with accompanying symptoms including headaches, pain and tenderness of affected sinus, and purulent discharge.  

4. Rhinitis did demonstrate greater than 50 percent obstruction of nasal passage on both sides.


CONCLUSIONS OF LAW

1. The criteria are not met for an initial compensable rating for chronic sinusitis and allergic rhinitis, from December 1, 2006 to May 13, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.96; 4.97, Diagnostic Code 6513 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish a 30 percent rating for chronic sinusitis and allergic rhinitis, from May 14, 2009 to March 27, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.96; 4.97, Diagnostic Code 6513 (2016).

3. The criteria are not met for a higher rating than 30 percent for chronic sinusitis from March 28, 2014 to November 30, 2016.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.96; 4.97, Diagnostic Code 6513 (2016).

4. The criteria are met establishing a separate 10 percent rating for allergic rhinitis, effective from March 28, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.96; 4.97, Diagnostic Code 6522 (2016).

5. The criteria are not met for a higher rating than 50 percent for chronic sinusitis since December 1, 2016.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.96; 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist  argument).

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The Veteran's chronic sinusitis and allergic rhinitis are both currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6513, for chronic maxillary sinusitis.  The Board will consider whether sinusitis and rhinitis are to be rated separately.  Separate ratings are permitted under VA law, only where not opposed to the rule against "pyramiding," which precludes the evaluation of the same manifestation under separate diagnoses.  See 38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Under 38 C.F.R. § 4.97, Diagnostic Code 6513, maxillary sinusitis (or sinusitis of any type) is evaluated pursuant to a general rating formula.  A noncompensable rating is awarded for sinusitis detected by x-ray only.  A 10 percent rating corresponds to one or two incapacitating episodes per year of sinusitis requiring prolonged (last four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating corresponds to three or more incapacitating episodes per year of sinusitis requiring prolonged (last four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. The maximum 50 percent rating is awarded following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.97.

Under 38 C.F.R. § 4.97, Diagnostic Code 6522, for allergic or vasomotor rhinitis, a 10 percent rating is assigned for that condition without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating requires the presence of polyps.   

Under 38 C.F.R. § 4.96 there are provisions against separately evaluating certain co-existing respiratory conditions, but none apply here.  Still, the Board would require competent evidence of truly distinguishable symptomatology for separate ratings in this matter.  See 38 C.F.R. § 4.14.  

Relevant Evidence 

In his May 2009 VA Form 9 (Substantive Appeal), the Veteran indicated that he experienced recurrent and chronic allergic rhinitis, year round, requiring him to be out of work or to leave early due to increased symptoms three to six times a year.  According to the Veteran, these were incapacitating episodes that required bedrest and treatment by a physician.  

The Veteran underwent a VA examination in February 2009.  The Veteran had a diagnosis of chronic sinusitis made by his private otolaryngologist.  He had been seen and treated for this since his separation from the military service.  He had nasal congestion, and daily bifrontal headaches.  He had postnasal drainage.  He had been told that he had chronic sinusitis on the basis of MRI appearance.  He was being treated with medications.  While in the military service he was treated for recurrent allergy type symptoms and was recorded as such.  Symptoms had been a continuation of what he had in the military service.  He did have subjective complaints of nasal congestion intermittently and maxillary and frontal pain.  He had some intermittent interference with breathing.  There was no purulent discharge.  He did not use a respirator, but did use an inhaler.  Speech impairment was none.  He did have evidence of chronic sinusitis on the basis of findings by his private otolaryngologist.  He had not required any prolonged antibiotic treatment.  Other symptoms included frontal headaches.  These were chronic and occurred two to three times a week.  He was not certain whether or not these were related to his sinusitis or other problems.  He stated that he left work two or three times a week because of headaches, not necessarily because of symptoms of sinusitis.  

On physical examination, there was no evidence of allergic or vasomotor rhinitis at this time.  No nasal polyps were seen.  There was a slight septal deviation to the right.  There was no bacterial rhinitis.  There was no nasal obstruction.  Both nostrils were open.  The nasal passages were clear.  There was no tissue loss.  There was sinusitis.  There was no disease or injury affecting the soft palate.  The diagnosis was chronic sinusitis; and allergic rhinitis with history of hay fever.  

There is further a February 2009 treatment summary from a private ear nose and throat physician (ENT), this stating the Veteran had significant allergic rhinitis, sinusitis, and chronic headaches, with proper medical management of these issues.   

The May 2009 letter from a private physician, internal medicine, indicated the Veteran had the medical diagnoses of recurrent chronic sinusitis and allergic rhinitis.  These were bothersome to him year round, requiring him to be out of work or to leave work early due to increased symptoms (severe headaches, pain, purulent discharge/crusting and vomiting) three to six times a year with four to six weeks of antibiotic treatment.  These were incapacitating episodes requiring bed rest and treatment by a physician.  

Thereafter, a November 2009 private medical record indicated that the Veteran had a history of recurrent sinusitis and had been having recurrent pain and sinus congestion for the previous few months.  He was last treated the prior month.  The symptoms had resolved after taking antibiotics, however he started to have similar symptoms about a week prior and complained about left-sided facial pain, headache, and sinus condition.  He had been taking nasal spray for his symptoms, but they had not improved.  Records from the same provider in April 2011 indicated the Veteran presented with allergic rhinitis.  Symptoms included nasal congestion, eye itching and tearing.  Symptoms apparently had undergone improvement, considerably.  

Records from October 2013 document similar complaints as in 2009.  The Veteran stated he had nasal congestion and difficulty breathing out of the left side of his nose, and would get ulceration on the nose that crusted badly.  Symptoms included nasal itching, nasal congestion, nasal drainage, postnasal drip, throat itching and cough.  Onset was gradual, months ago.  Symptoms occurred constantly, episodes occurred daily.  This was described as moderate in severity and unchanged.  Symptoms were exacerbated by seasonal changes.  

An October 2012 letter from an employer states having witnessed the Veteran having numerous sinus problems and headaches each year (seven or more) that caused him severe pain and incapacitated him.  The headaches would start with his sinus congestion and drainages, which also caused nausea and vomiting.  His condition would not subside until after three to four hours later.  During these episodes, the Veteran would sometimes go home or to a vacant office to relax with the lights off.  He had these same problems during travels by plane to subordinate units for inspections, sometimes he was unable to conduct the inspection.  In order to recuperate, the Veteran would have to take sinus medication and Imitrex injections, and remained at the hotels on bed rest for three to four hours.

An October 2013 letter from a co-worker noted that the Veteran was unable perform his work seven or more times yearly due to his sinus and headache problems.  He was constantly complaining about migraine headaches and sinus congestion.  The Veteran was always going on medical appointments to see his doctors about these problems.  During these episodes he would take sinus medicine and Imitrex injections, and relocate to an empty room to recuperate after one to two hours.  Sometimes he would take sick leave due to his inability to remain at work to recover from his illness.

A letter the following year from the employer, indicates that while working at a Defense Department agency in a civilian capacity the Veteran had frequently complained about having sinus congestion and headaches.  The employer had witnessed the Veteran have these sinus problems and headaches throughout the year, especially during allergy season, that caused him severe pain and incapacitated him for two or three hours.  In addition, the Veteran would have sinus headaches that were non-incapacitating episodes.  During the examples described as incapacitating episodes, the employer indicate the Veteran would proceed to a vacant office to relax with the lights off, if unsuccessful, the Veteran would leave for home sometimes with assistance.  The headaches would start with sinus congestion and drainage that caused nausea and vomiting.  Sometimes this happened on the weekend and the Veteran took time off during the week.  

At his March 2014 VA examination, chronic sinusitis and allergic rhinitis were diagnosed.  The Veteran reported that he would get sinus congestion and sinus headaches about 2-3 times per month.  He stated that he got more congested at night which was complicated by his CPAP mask that he wore for sleep apnea.  He stated that he had a sinus infection requiring antibiotics about twice a year.  His daily symptoms included:  postnasal drip with nausea, sore throat, ear pain, cough, thin clear drainage alternating with thicker yellowish discharge, fatigue, itchy eyes, congestion, and runny nose.  He was seeing an ENT specialist consistently from 2009 to 2011, and then had an isolated follow-up appointment in October 2013.  His prescribed medications included nasally inhaled and orally administered decongestants.  Due to sinusitis, the Veteran had episodes of the condition, headaches, tenderness of the affected sinus, purulent discharge or crusting, and presence of crusting by itself.  The Veteran stated that he had also been diagnosed with migraine headaches for which he took prescription medication daily.  He received a 10-day course of antibiotics twice yearly for his sinusitis symptoms, and daily antihistamine medication for relief of his allergy symptoms.  The Veteran had undergone seven non-incapacitating episodes of sinusitis within the previous 12 months.  There were no incapacitating episodes of sinusitis.  There was no sinus surgery.  With regard to rhinitis, there was greater than 50 percent obstruction of the nasal passage on both sides.  There was not complete obstruction on either side.  There was permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  X-rays of the sinuses indicated that paranasal sinuses were clear; might have been a small osteoma in or around the maxillary sinus; mastoid air cells clear, and orbital walls intact.  There were no other significant diagnostic test findings and/or results.  The Veteran's sinus/ respiratory condition did impact his ability to work.  The Veteran stated that he could not focus due to his sinus headaches, and he was unable to complete his work.  He also got nauseated from post-nasal drip, and sometimes he needed to have someone drive him home if he had a migraine headache.  

June 2014 correspondence from a private allergist noted that the Veteran was most bothered by rhinorrhea, nasal congestion, sinus infections, sleep disturbance, headache.  Symptoms occurred frequently.  The condition was "severe."  It seemed worse with exposure to pollen.  Symptoms occurred year round with worsening in the spring, and worse late at night.  He used a CPAP at night for treatment of obstructive sleep apnea, the CPAP could aggravate his symptoms according to him.  For treatment, he had used Allegra-D, Patanase, Nasonex, but he had continued to have symptoms according to him.  He had seen an ENT physician [elsewhere of record].  He had not undergone sinus surgery for treatment.  He stated he was treated for sinusitis about one to two times per year for the past 5 years.  He stated he was allergy tested many years ago, and he recalled being positive to numerous allergens.  The impression was allergic rhinitis, cause unspecified; deviated nasal septum.  

July 2014 follow-up indicated, amongst other things, the Veteran had nasal congestion as symptomatic of allergic rhinoconjunctivitis.  The Veteran had also shown positive response to numerous seasonal and perennial allergens on allergy skin testing recently.  His allergies it was stated could be a contributing factor to his nasal congestion.  

An October 2014 letter from a co-worker indicates the Veteran reportedly had complained about always being tired and having sinus problems consisting of drainages, nasal congestion, sneezing, headaches and itchy eyes.  

Through his December 2014 statement, the Veteran indicated that during his military service, the allergy condition became chronic, and then, it continued after his retirement.  The Veteran reported having had seven to eight yearly incapacitating episodes of allergy symptoms such as itching of the nose, the face, throat and skin, runny nose (nasal congestion), sneezing, dizziness, headaches, and purulent discharges or crusting.  The Veteran's chronic sinusitis and rhinitis had recently become worse causing complications with his sleep apnea condition.  On several occasions during the night, the Veteran would have to remove his CPAP mask to breathe through his mouth due to nasal obstruction.  

Private medical records indicate outpatient treatment, October 2016, when the Veteran presented with sinusitis.  Symptoms included nasal congestion, postnasal drainage, forehead pain, ear pressure and headache.  The symptoms occurred constantly.  There was pain moderate in severity.  Treatment was nasal washes, oral antihistamine, or decongestant.  He was diagnosed with sleep apnea, and nasal congestion was preventing sleep.   The right ear would itch and pop.  His eyes were watery and itchy.  He used over-the-counter sinus medication.  Further noted in the record, episodes of rhinitis occurred daily.  The condition was moderate in severity and unchanged.  Symptoms were exacerbated by seasonal allergens and second hand smoke.  Symptoms were not relieved by allergen avoidance.  Medical history included otitis media and sinusitis.  

Objective inspection of the nose/sinuses showed no scars, lesions or bony deformities.  Nasal mucosae were boggy and congested.  Nasal septum deviated to the left.  The Veteran had been refractory to medical therapy such as antihistamines topical and oral, decongestants, nasal steroid sprays, and antileukotriene inhibitors and had not had relief.  The allergic rhinitis was causing nasal congestion and sinus headaches.  There was no purulent discharge coming from the middle meatus.  

The Veteran submitted a December 2016 Disability Benefits Questionnaire (DBQ) from a private provider.  Chronic sinusitis, allergic rhinitis, and traumatic deviated nasal septum were diagnosed.  The Veteran complained of nasal congestion, itching, drainage, postnasal drip, itching throat, cough, and otitis media.  He reported constant and daily symptoms described as moderate in severity.  Symptoms were exacerbated by allergens and second hand smoke and were not relieved by allergen avoidance.  The examiner noted that the Veteran had near constant sinusitis, headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  It was noted that he had seven non-incapacitating episodes of sinusitis.  He did not have incapacitating episodes.  There was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, but there was no complete obstruction of either side.  

At a February 2017 VA examination for sinusitis, the diagnoses were chronic sinusitis, allergic rhinitis, and traumatic deviated nasal septum.  The Veteran now presented with allergic rhinitis/sinusitis/nasal congestion, itching, drainage, postnasal drip, itching throat, cough and otitis media.  The symptoms occurred constantly with daily episodes, which were described as moderate in severity and unchanged.  The symptoms were not relieved by allergen avoidance.  Associated symptoms (nasal congestion / drainage) complicated the sleep apnea condition and use of a CPAP machine resulting in breathing/morning headaches.  The Veteran's signs and symptoms consisted of episodes of sinusitis, near constant sinusitis, headaches, pain and tenderness of affected sinus, purulent discharge or crusting, and obstructive sleep apnea.  The Veteran had undergone seven or more non-incapacitating episodes of sinusitis over the past 12 months.  There were no incapacitating episodes.  There was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was not complete obstruction on one due to rhinitis.  The Veteran's sinus, nose throat condition did not impact his ability to work.  

Another February 2017 VA DBQ for sinusitis indicated diagnoses of chronic sinusitis and allergic rhinitis.  Symptoms of chronic sinusitis were episodes of the underlying condition, headaches, pain of affected sinus, tenderness of affect sinus, and treated with antibiotics in January 2017 for sinus infection for 10 days.  The Veteran had experienced two non-incapacitating episodes of sinusitis over the previous 12 months, no incapacitating ones.  There was no history of sinus surgery.  With regard to rhinitis, there was present greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was not present complete obstruction on either side.  There was permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  There were no indicated granulomatous conditions which the Veteran had.  There was history of traumatic deviated nasal septum.  

In April 2017, the clinician who conducted the February 2017 examination stated:

I have reviewed the conflicting medical evidence... the Veteran reports headaches worse in morning upon waking up.  Patient seen by Otolaryngology 2016 for management of allergic rhinitis and sinusitis.  Records reviewed indicate the Veteran has been on numerous nasal sprays and medications without improvement.  Veteran reports constant nasal drainage, nasal itching, nasal congestion, itching through, itching eyes, itching ears and cough.  During exam[ination] nasal turbinates with hypertrophy and erythema with positive blood tinged drainage, positive tenderness to frontal, ethmoid and sphenoid sinuses.  The Veteran had recently started immunotherapy due to allergens indicated with allergy testing.  

The clinician stated that the Veteran's condition worsened, and that he required allergy injections.  

On VA examination for sinusitis in April 2017, the diagnoses were chronic sinusitis and allergic rhinitis.  For allergic rhinitis, onset of symptoms was March 2014.  The Veteran stated the above condition began during his military career.  He had nasal congestion and itching.  The condition had reportedly gotten worse since last VA examination January 2017.  He took allergic shots.  He had nasal congestion, itching, drainage, post nasal drip, itching throat, and cough.  Symptoms occurred constantly with daily episodes which were moderate in severity and unchanged.  Symptoms were seasonal.  Symptoms caused headaches in the mornings.  Sinus infections occurred twice a year requiring antibiotics.  He took Claritin, nasal spray, and got allergy shots weekly.  He had sinusitis and rhinitis.  At this time, there was tenderness of the affected sinuses.  The Veteran had experienced two non-incapacitating episodes of sinusitis over the previous 12 months.  There had not been any incapacitating episodes of sinusitis.  With regard to rhinitis, there was present greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was complete obstruction on the right side due to rhinitis, but not the same on the left side.  There was permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  The examiner indicated that both sinusitis and rhinitis conditions were active.  

An addendum VA opinion states as follows, that the Veteran indicated he could not focus due to his sinus headaches, and he was unable to complete his work.  He also got nauseated from post-nasal drip, and sometimes he needed to have someone drive him home if he had a migraine headache.  Further indicated by the physician was that there were no x-ray findings to indicate worsening chronic sinusitis.  
X-rays obtained indicated at most minimal mucosal thickening in 2009.  Films in 2014 did not show worsening pathology.  There are no ENT medical records to indicate need for management by a specialist for worsening symptoms.  Also, there were no recent medical records to corroborate claims of worsening condition over the previous three years.  

A July 2017 paranasal sinus x-ray by private medical treatment provider indicated negative paranasal sinuses.  Further indicated was no evidence for sinusitis.  

Merits of the Claim

The Board has reviewed all of the evidence in the foregoing summary, based on the record, and finds that partial grant of benefits sought is warranted.  The Board will stage the rating for sinusitis in regard to certain time periods, and assign a separate rating for rhinitis.  The review of the claim proceeds by stages.  

During the period from December 1, 2006 to May 13, 2009, sinusitis was rated noncompensable.  Indeed, the February 2009 VA examination report is practically the only direct evidence of the Veteran's condition.  For rating purposes, to warrant a minimum 10 percent evaluation the criteria must establish a certain number of episodic occurrences of sinusitis - one or two incapacitating episodes per year; or, three to six non-incapacitating episodes per year.  Here, the examination detailed any episodes to be most likely from headaches, a separately service-connected disability.  The Veteran did not have several key components of a sinusitis episode either, not having demonstrated purulent discharge, or need for antibiotics.  There also was no rhinitis.  A compensable rating prior to May 13, 2009 is not warranted.  

Regarding the remaining ratings, the outcome is as follows.

From May 14, 2009 to March 27, 2014, the Board will resolve reasonable doubt in the Veteran's favor and award the next higher 30 percent evaluation.  See 38 C.F.R. § 4.3.  In sum, the May 2009 physician's letter does confirm a series of incapacitating episodes, three to six times a year (with antibiotic treatment), these being episodes requiring bed rest and treatment by a physician.  Subsequent private medical evaluation, and corroborating lay witness statements from his place of employment are largely consistent with the existence of numerous ongoing episodes yearly, notwithstanding they do not immediately respond to the VA rating criteria provisions.  The May 2009 private physician's letter is conclusory versus later evaluations, still, resolving reasonable doubt in the Veteran's favor it is sufficient to meet the requirement under Diagnostic Code 6513 for 30 percent.  Meanwhile, the Veteran had rhinitis, but not with nasal obstruction to a compensable level.

From March 28, 2014 to November 30, 2016, the findings medically were largely consistent with that already noted, indicating this time non-incapacitating symptoms well within the range for a 30 percent rating.  However, there was nothing of or substantially similar to history of sinus surgery with osteomyelitis; or near constant sinusitis, with the concomitant symptoms.  Thus, a 50 percent rating is not warranted.  

Given however that the Veteran's rhinitis clearly did demonstrate involvement of greater than 50 percent obstruction of the nasal passage on both sides, and distinguishable from the symptomatology used to rate sinusitis in and of itself, therefore a 10 percent rating is separately granted for rhinitis, effective March 28, 2014 onwards.

Finally, from December 1, 2016, onwards, the maximum 50 percent schedular rating for sinusitis is assigned, based on pathology and symptoms from that condition alone.  

Accordingly, the Board has taken the above adjustments, awarding a higher 30 percent rating for a 5-year time period and moreover awarding separate compensation based on the manifestation of rhinitis.  The Board has applied VA's benefit-of-the-doubt doctrine to the extent warranted in reaching this determination. 

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An initial compensable rating for chronic sinusitis and allergic rhinitis, from December 1, 2006 to May 13, 2009, is denied.

A 30 percent rating for chronic sinusitis and allergic rhinitis, from May 14, 2009 to March 27, 2014 is granted, subject to applicable law on VA compensation.

A higher rating than 30 percent for chronic sinusitis from March 28, 2014 to November 30, 2016 is denied.

A separate 10 percent rating for allergic rhinitis from March 28, 2014 onwards is granted, subject to applicable law on VA compensation.

A higher rating than 50 percent for chronic sinusitis since December 1, 2016 is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


